

AEROHIVE NETWORKS, INC.
OUTSIDE DIRECTOR COMPENSATION POLICY


Amended and Restated as of February 18, 2015
Amended as of May 26, 2015
Amended as of May 10, 2016
Amended as of February 1, 2019


Aerohive Networks, Inc. (the “Company”) believes that the granting of equity and
cash compensation to members of its Board of Directors (the “Board,” and members
of the Board, the “Directors”) represents an effective tool to attract, retain
and reward Directors who are not employees of the Company (the “Outside
Directors”). This Outside Director Compensation Policy (as amended, from time to
time, the “Policy”) is intended to formalize aspects of the Company’s existing
policy regarding cash compensation and grants of equity to its Outside Directors
approved by the Board on February 18, 2015. Unless otherwise defined herein,
capitalized terms used in this Policy will have the meaning given such term in
the Company’s 2014 Equity Incentive Plan (the “Plan”). Each Outside Director
will be solely responsible for any tax obligations he or she incurs as a result
of the equity and cash payments such Outside Director receives under this
Policy. This Policy will be effective as of the date set forth above, with such
amendment to cash compensation obligations effective July 1, 2016.
 
 
1.
CASH COMPENSATION



Annual Cash Retainer


Each Outside Director will be eligible to earn annual cash retainer fees as
follows for service on the Board or as chair or a member of a committee of the
Board (“Committee”):
 
 
 
 
 
 
Member of the Board:
$
30,000
 
 
Chair of Board*:
$
15,000*
 
 
Chair of Audit Committee:
$
20,000
 
 
Member of Audit Committee (excluding Committee Chair):
$
10,000
 
 
Chair of Compensation Committee:
$
12,000
 
 
 
 
 
 
 
Member of Compensation Committee (excluding Committee Chair):
$
6,000
 
 
Chair of Nominating and Corporate Governance Committee:
$
7,500
 
 
Member of Nominating and Corporate Governance Committee (excluding Committee
Chair):
$
3,750
 





Aerohive – Outside Director Compensation Policy (eff. 2-1-2019)

--------------------------------------------------------------------------------




*    Additional annual fee paid to Lead Director


This cash compensation will be paid quarterly in arrears, on a prorated basis.
There are no per-meeting attendance fees for attending Board meetings.
 
 
2.
EQUITY COMPENSATION



Outside Directors will be entitled to receive all types of Awards (except
Incentive Stock Options) under the Plan (or the applicable equity plan in place
at the time of grant), including discretionary Awards not covered under this
Policy. All grants of Awards to Outside Directors pursuant to Section 2 of this
Policy will be automatic and nondiscretionary, except as otherwise provided
herein, and will be made in accordance with the following provisions:


(a) No Discretion. No person will have any discretion to select which Outside
Directors will be granted any Awards under this Policy or to determine the
number of Shares to be covered by such Awards, except pursuant to Section 7
below.


(b) Initial Awards. Subject to Section 11 of the Plan, each person who first
becomes an Outside Director automatically will be granted a Restricted Stock
Unit Award covering a number of Shares equal to the quotient of $200,000 divided
by the trailing thirty (30) day trading average closing price of a Share as
reported by the NYSE (which price is measured as of the date immediately prior
to the Award’s date of grant) (the “Initial Award”), which grant will be
automatically effective on the date on which such person first becomes an
Outside Director, whether through election by the stockholders of the Company or
appointment by the Board to fill a vacancy. Subject to Section 5 below and
Section 14 of the Plan, each Initial Award will vest as to one-third (1/3rd) of
the Shares subject thereto on each anniversary of the Initial Award’s grant
date, provided that the Outside Director remains a Service Provider through the
applicable vesting date.


(c) Annual Awards. Subject to Section 11 of the Plan, on the date of each Annual
Meeting of the Company’s stockholders (the “Annual Meeting”) beginning with the
Company’s 2016 Annual Meeting, each Outside Director automatically will be
granted a Restricted Stock Unit Award covering a number of Shares equal to the
quotient of $125,000 divided by the trailing thirty (30) day trading average
closing price of a Share as reported by the NYSE (which price is measured as of
the date immediately prior to the Award’s date of grant) (an “Annual Award”).
Subject to Section 5 below and Section 14 of the Plan, each Annual Award will
vest as to one hundred percent (100%) of the Shares subject thereto on the
earlier to occur of (a) the one-year anniversary of the Annual Award’s grant
date or (b) the date immediately preceding the Annual Meeting following such
Annual


Aerohive – Outside Director Compensation Policy (eff. 2-1-2019)

--------------------------------------------------------------------------------




Award’s grant date, provided that the Outside Director remains a Service
Provider through the applicable vesting date. An Annual Award may be granted to
Outside Directors who have served on the Board at least six (6) months prior to
the grant date.


(d) Terms Applicable to all Options Granted Under this Policy. The per Share
exercise price for an Option granted under this Policy will be one hundred
percent (100%) of the Fair Market Value of a Share on the grant date. The
maximum term to expiration of the Initial Awards will be ten (10) years, subject
to earlier termination as provided in the Plan.
 
 
3.
VESTING ACCELERATION



In the event of a Change in Control, as defined in the Plan, all Shares then
unvested and subject to an Award granted pursuant to this Policy will
automatically be accelerated and vest in full.
 
 
4.
TRAVEL EXPENSES



Each Outside Director’s reasonable, customary and documented travel expenses to
Board and Committee meetings will be reimbursed by the Company.
 
 
5.
ADDITIONAL PROVISIONS



Except to the specific extent provided in this Policy, all provisions of the
Plan and applicable Award Agreement will apply to Awards granted to Outside
Directors.
 
 
6.
SECTION 409A

 
In no event will cash compensation or travel reimbursement payments under this
Policy be paid after the later of (a) the fifteenth (15th) day of the third
(3rd) month following the end of the Company’s fiscal year in which the
compensation is earned or expenses are incurred, as applicable, or (b) the
fifteenth (15th) day of the third (3rd) month following the end of the calendar
year in which the compensation is earned or expenses are incurred, as
applicable, in compliance with the “short-term deferral” exception under Section
409A of the Internal Revenue Code of 1986, as amended, and the final regulations
and guidance thereunder, as may be amended from time to time (together, “Section
409A”). It is the intent of this Policy that this Policy and all payments
hereunder be exempt from or otherwise comply with the requirements of Section
409A so that none of the


Aerohive – Outside Director Compensation Policy (eff. 2-1-2019)

--------------------------------------------------------------------------------




compensation to be provided hereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities or ambiguous terms herein will
be interpreted to be so exempt or comply.
 
 
7.
REVISIONS



The Compensation Committee in its discretion may change and otherwise revise the
terms of Awards granted under this Policy, including, without limitation, the
number of Shares subject thereto, for Awards of the same or different type
granted on or after the date the Compensation Committee determines to make any
such change or revision.






Aerohive – Outside Director Compensation Policy (eff. 2-1-2019)